11TH COURT OF APPEALS
                                     EASTLAND, TEXAS
                                        JUDGMENT

In the interest of M.T. and J.T., children, * From the 266th District Court
                                              of Erath County,
                                              Trial Court No. CV34652.

No. 11-17-00340-CV                              * March 21, 2019

                                                * Memorandum Opinion by Bailey, C.J.
                                                  (Panel consists of: Bailey, C.J.,
                                                  Stretcher, J., and Wright, S.C.J.,
                                                  sitting by assignment)
                                                  (Willson, J., not participating)

       This court has inspected the record in this cause and concludes that there is
no error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is in all things affirmed.